Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the grounds that the examiner has not established that there would be serious burden in searching the two-independent species.  This is not found persuasive because the two species are not obvious variants of each other, have patentability that is independent of each other, and will require finding prior art that shows the minute protrusions as being ridges as well as columnar protrusions. Even though that may involve searching the similar subclasses, it will involve different search queries and strategies to search both of the independent species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 18 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear about if the cross-sectional shapes don’t have to be the exact same shape, how close in shape do they need to be. For examination purposes, the limitation will be treated as needing the cross-sectional shapes to be the same shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US 2009/0218019 A1).
Regarding claim 1, Paturle teaches a tire (Fig. 5, Ref. Num. 100) comprising a sidewall (Fig. 1, Ref. Num. 140) with a plurality of minute protrusions (Fig. 5, Ref. Num. 201) that cover the majority of the sidewall. Paturle also teaches forming these protrusions so that the tips are flush with the sidewall of the tire (Para. [0048]) which would make them be formed inside of a concave mark that is recessed from the surface so that the tips will be formed flush with the surface. Paturle doesn’t directly teach that the bottom of the concave mark is divided into a shadow wall portion and a main area. However, it would have been obvious to one of ordinary skill in the art that a shadow wall portion will be formed as whenever you have a wall, such as on the edge of the concave mark, a shadow will be cast from the wall when light is shed from a direction behind the wall. Depending on the angle of the light, the shadow area will not encompass the entire concave mark and part of the concave mark will be a main area not within the shadow area and the minute protrusions will be within the shadow area as they are present in the entire concave mark.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date for the shadow area to have a width larger than the depth of the concave mark of Paturle as when light is shining from behind walls, the shadow can extend out further than the height of the object.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date that the direction will be a diagonal direction when viewed from the front as the light can shine on the concave mark of Paturle from any direction including a diagonal one and the entire concave area has minute protrusions.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date that the direction will be a diagonal direction from an obliquely upper side as the light can shine on the concave mark of Paturle from any direction including a diagonal direction from an obliquely upper direction and the entire concave area has minute protrusions.
Regarding claim 8, Paturle teaches that the minute protrusions are columnar protrusions (Fig. 1, Ref. Num. 21).
Regarding claim 9, Paturle teaches that the diameter of the columnar protrusions is 0.15 mm (150 μm) (Para. [0031]), the protruding height is 0.12 mm (120 μm) (Para. [0031]), and the distance between the protrusions is equal to the diameter of one protrusion (0.15 mm) plus the distance between protrusions (0.03 mm) (Para. [0034]) which would be 0.18 mm (180 μm).
Regarding claim 10, Paturle teaches that the columnar protrusions have truncated conical shapes having smaller diameters on a side of upper ends thereof (Fig. 1, Ref. Num. 21).
Regarding claim 13, Paturle teaches that the main area has a smooth surface (Fig. 1, Ref. Num. 1).
Regarding claim 15, Paturle teaches that the columnar protrusions are arranged in a staggered pattern (Fig. 1, Ref. Num. 21).
Claims 1-4, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (DE 102014203426 A1, with English Machine Translation).
Regarding claim 1, Krieger teaches a tire (Fig. 1, Ref. Num. 1) comprising a sidewall (Fig. 2, Ref. Num. 11) with a concave mark recessed from the sidewall surface (Fig. 4, Ref. Num. 13). Krieger also teaches that the concave mark has a plurality of minute protrusions (Fig. 2, Ref. Num. 3. Kreiger doesn’t directly teach that the bottom of the concave mark is divided into a shadow wall portion and a main area. However, it would have been obvious to one of ordinary skill in the art that a shadow wall portion will be formed as whenever you have a wall, such as on the edge of the concave mark, a shadow will be cast from the wall when light is shed from a direction behind the wall. Depending on the angle of the light, the shadow area will not encompass the entire concave mark and part of the concave mark will be a main area not within the shadow area and the minute protrusions will be within the shadow area as they are present in the entire concave mark.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date for the shadow area to have a width larger than the depth of the concave mark of Kreiger as when light is shining from behind walls, the shadow can extend out further than the height of the object.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date that the direction will be a diagonal direction when viewed from the front as the light can shine on the concave mark of Krieger from any direction including a diagonal one and the entire concave area has minute protrusions.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date that the direction will be a diagonal direction from an obliquely upper side as the light can shine on the concave mark of Krieger from any direction including a diagonal direction from an obliquely upper direction and the entire concave area has minute protrusions.
Regarding claim 8, Krieger teaches that the minute protrusions are columnar protrusions (Fig. 2, Ref. Num. 3).
Regarding claim 13, Krieger teaches that the main area has a smooth surface (Fig. 3, Ref. Num. 4).
Regarding claim 15, Krieger teaches that the columnar protrusions are arranged in a grid pattern (Fig. 1, Ref. Num. 21).
	Regarding claim 16, Kreiger teaches that the columnar protrusions have a cylindrical shape with a constant diameter (Fig. 1, Ref. Num. 3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US 2009/0218019 A1) as applied to claim 1 above, and further in view of Yamakawa (US 2012/0199261 A1).
Regarding claim 11, Paturle does not teach that the top end of the columnar protrusions has a concave portion.
In an analogous art, Yamakawa teaches sidewall projections (Fig. 1, Ref. Num. 20) that have concave potions on the top of them (Fig. 5; Para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Paturle with Yamakawa in order to add concave portions to the top of the minute protrusions. This modification will allow them to be visually distinct from surrounding regions (Yamakawa; Para. [0027]).
Claims 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (DE 102014203426 A1) as applied to claim 8 above, and further in view of Minami (JP 2013-071669 A, with English Machine Translation).
Regarding claim 11, Krieger does not teach that the columnar protrusions have concave portions at their top ends.
In an analogous art, Minami teaches having concave portions (Fig. 8, Ref. Num. 10) on all sides of protrusions (Para. [0043]) located on an outer surface of a tire (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Krieger with Minami in order to add recess on all sides of the protrusions including the top end. This modification will generate turbulent air flow around the protrusions which will reduce air resistance and improve fuel efficiency (Minami; Para. [0046).
Regarding claim 18, Kreiger in view of Minami teaches that the protrusions have a circular cross-sectional shape (Kreiger; Fig. 2, Ref. Num. 3) and that the recesses also have a circular cross-sectional shape (Minami; Fig. 8, Ref. Num. 10) so both the protrusion and the recess have the same cross-sectional shape.
Regarding claim 19, Kreiger in view of Minami teaches that the concave portions have a diameter which decreases as a depth increases (Minami; Fig. 8, Ref. Num. 10).
Claims 11, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (DE 102014203426 A1) as applied to claim 8 above, and further in view of Ishigaki et al. (US 2020/0062043 A1) OR Sakaguchi et al. (US 2020/0262251 A1) OR Hiroshi et al. (US 2020/0262252 A1).
The applied references have a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 11, Krieger does not teach that the columnar protrusions have concave portions at their top ends.
In an analogous art, Ishigaki teaches sidewall protrusions (Fig. 2, Ref. Num. 11) where the protrusions are formed with a recess in the center of them (Fig. 3, Ref. Num. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreiger with Ishigaki in order to have a recess formed in the center of the protrusions. This modification will increase the contrast of the protrusions to improve visibility (Ishigaki; Para. [0047]). 
In another analogous art, Sakaguchi teaches sidewall protrusions (Fig. 2, Ref. Num. 11) where the protrusions are formed with a recess in the center of them (Fig. 3A, Ref. Num. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreiger with Sakaguchi in order to have a recess formed in the center of the protrusions. This modification will make the apex of the protrusions look black which will increase contrast with the surrounding area (Sakaguchi; Para. [0038]). 
In another analogous art, Hiroshi teaches sidewall protrusions (Fig. 2, Ref. Num. 11) where the protrusions are formed with a recess in the center of them (Fig. 3A, Ref. Num. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreiger with Hiroshi in order to have a recess formed in the center of the protrusions. This modification will make the apex of the protrusions look black which will increase contrast with the surrounding area (Hiroshi; Para. [0045]).  
Regarding claim 12, Kreiger in view of Ishigaki teaches that the depth of the recess is not less than 15% (Hiroshi; Para. [0062]) of the height of the protrusion. Krieger in view of Sakaguchi also teaches the depth of the recess is 15% to 100% (Para. [0063]) of the height of the protrusion. Sakaguchi does not expressly disclose a value of 15% or more; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Sakaguchi discloses the depth of the recess as between 15% and 100%, said range overlapping the claimed range. Finally, Kreiger in view of Hiroshi teaches that the depth of the recess is 15% to 100% (Para. [0073]) of the height of the protrusion. Hiroshi does not expressly disclose a value of 15% or more; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Hiroshi discloses the depth of the recess as between 15% and 100%, said range overlapping the claimed range.
	Regarding claim 17, Kreiger in view of Ishigaki teaches that the recess (Fig. 3, Ref. Num. 14) is formed concentrically with the columnar protrusion (Fig. 3, Ref. Num. 11). Kreiger in view of Sakaguchi also teaches that the recess (Fig. 3A, Ref. Num. 14) is formed concentrically with the columnar protrusion (Fig. 3A, Ref. Num. 11). Finally, Kreiger in view of Hiroshi teaches that the recess (Fig. 3A, Ref. Num. 14) is formed concentrically with the columnar protrusion (Fig. 3A, Ref. Num. 11).
	Regarding claim 18, Kreiger in view of Ishigaki teaches that a cross-sectional shape of the recess is the same as a cross-sectional shape of the protrusion (Fig. 3, Ref. Num. 14). Kreiger in view of Sakaguchi also teaches that a cross-sectional shape of the recess is the same as a cross-sectional shape of the protrusion (Fig. 3A, Ref. Num. 14). Finally, Kreiger in view of Hiroshi teaches that a cross-sectional shape of the recess is the same as a cross-sectional shape of the protrusion (Fig. 3A, Ref. Num. 14).
Regarding claim 19, Krieger in view of Ishigaki teaches that at least one of the concave portions has a tapered shape (Fig. 3, Ref. Num. 14). Krieger in view of Sakaguchi also teaches that at least one of the concave portions has a tapered shape (Fig. 3B, Ref. Num. 14). Finally, Krieger in view of Hiroshi teaches that at least one of the concave portions has a tapered shape (Fig. 3A, Ref. Num. 14).
Regarding claim 20, Kreiger in view of Ishigaki teaches that the depth of the recess is not less than 15% (Hiroshi; Para. [0062]) of the height of the protrusion. Ishigaki does not expressly disclose a value of 100% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Ishigaki discloses the depth of the recess as between 15% and 100%, said range overlapping the claimed range. Krieger in view of Sakaguchi also teaches the depth of the recess is 15% to 100% (Para. [0063]) of the height of the protrusion. Finally, Kreiger in view of Hiroshi teaches that the depth of the recess is 15% to 100% (Para. [0073]) of the height of the protrusion. 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (DE 102014203426 A1) in view of Minami (JP 2013-071669 A) as applied to claim 11 above, and further in view of Tomita (JP 2009-143488 A, with English Machine Translation).
Regarding claim 12, Kreiger in view Minami does not teach the depth of the recess.
In an analogous art, Tomita teaches sidewall protrusions with recesses (Fig. 6) where the depth of the recess is between 10% and 50% of the height of the protrusions (Para. [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreiger and Minami with Tomita in order to have the depth of the recess be between 10% and 50% of the height of the protrusion. This modification will help diversify the shape of the protrusion without reducing the rigidity (Tomita; Para. [0027]). Tomita does not expressly disclose a value of greater than 15%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Tomita discloses the depth of the recess as between 10% and 50%, said range overlapping the claimed range.
	Regarding claim 20, Kreiger in view of Minami and Tomita teaches that the depth of the recess is between 10% and 50% of the height of the protrusions (Tomita; Para. [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749